As filed with the Securities and Exchange Commission on January 13, 2015 File No. 333-30470 ICA No. 811-09815 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 32 [X] And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 THE ARBITRAGE FUNDS (Exact name of Registrant as Specified in Trust Instrument) 41 Madison Avenue 42nd Floor New York, New York 10010 (Address of Principal Executive Office) (212) 259-2655 (Area Code and Telephone Number) John S. Orrico Water Island Capital, LLC 41 Madison Avenue, 42nd Floor New York, NY 10010 (Name and Address of Agent for Service) Copy to: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103 Approximate Date of Proposed Public Offering:As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective: [X] Immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amended Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 13th day of January, 2015. THE ARBITRAGE FUNDS By: /s/ John S. Orrico John S. Orrico President Pursuant to the requirements of the Securities Act of 1933, this amended Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John S. Orrico President and Chairman of January 13, 2015 John S. Orrico the Board of Trustees /s/ Kim Storms Chief Financial Officer January 13, 2015 Kim Storms Jay N. Goldberg* Trustee January 13, 2015 John C. Alvarado* Trustee January 13, 2015 Burtt R. Ehrlich* Trustee January 13, 2015 Robert P. Herrmann* Trustee January 13, 2015 * /s/ John S. Orrico John S. Orrico Attorney-in-fact January 13, 2015 Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
